Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitations “a portion” (line 16) and limitation “a portion” (line 20) are unclear if they are the same portion or different portions.  Appropriate correction is required. Suggested correction “a first portion” and “a second portion”.
Claim 2 objected to because of the following informalities:  the limitations “an end closer” (line 3) and “an end closer” (line 4) are unclear if they are the same end or different ends.  Appropriate correction is required. Suggested correction “a first end closer” and “a second end closer”.
Claim 8 is objected to because of the following informalities:  the limitations “a thickness” (line 2) and “a thickness” (line 5) are unclear if they are the same thickness or different thicknesses.  Appropriate correction is required. Suggested correction “a first thickness” and “a second thickness”.
Claim 11 is objected to because of the following informalities:  line 7, “at least one of shape and position” should read “at least one of shape or position”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 2-3, “at least any one of a shape and a position” should read “at least one of shape or position”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  limitations “an area” (line 2) and “an area” (line 4) are unclear if they are the same area or different areas.  Appropriate correction is required. Suggested correction “a first area” and “a second area”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 5, 8, and 13 recite the limitation "the same direction side" in claim 1, line 15; claim 2, line 7; claim 3, line 6; claim 5, line 6; claim 8, line 4; and claim 13, lines 2-3.  There is insufficient antecedent basis for this 
Claim 2 recites the limitation "the another one of the ends" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the energization" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of slots" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “being formed in a core region of the rotor core, which is a region located between the magnets” is unclear if “a core region” or “the rotor core” is located between the magnets. For the purposes of examination it has been interpreted as “a core region” is between the magnets. Dependent claims 2-13 are rejected for the same reason.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 2, 3, 5, 6, 8, 9, and 13 recite the limitation “the same direction side as a direction of a force in a 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 2, 3, 5, 6, 8, 9, and 13 recite the limitation “a side opposite to the direction of the force” and “the side opposite to the direction of the force” are unclear as to what area is specifically being claimed. A side comprises a plane while a force is a vector, therefore it is unclear how to compare those two geometric elements to be “opposite”. For the purposes of examination it has been interpreted as the rotationally trailing side of the magnetic pole.  The dependent claims of claims 1, 2, 3, 5, 6, 8, 9, and 13 are rejected for the same reason.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative “an extension line of a straight line for imaginarily connecting an end of one of the magnets for forming the one magnetic pole”. Only one point is given as a limitation to define an imaginary line, this would require two points to properly define a line. The imaginary line is required as a reference point for “each of the magnetic slits”, but does not properly describe the relationship. No informed interpretation can be made for examination.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “an extension line of a straight line for imaginarily connecting an end of one of the magnets for forming the one magnetic pole”. Only one point is given as a limitation to define an imaginary line, this would require two points to properly define a line. The imaginary line is required as a reference point for “each of the magnetic slits”, but does not properly describe the relationship. No informed interpretation can be made for examination.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “one end of the one of the magnets” is unclear which end of the magnets the limitation is referring 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “wherein the rotor comprises a plurality of the rotors” is unclear. The rotor is claimed as singular, yet each singular instance of the rotor includes a plurality of singular rotors according to claim 11. This suggests an infinite recursion of rotors within rotors. For the purposes of examination it has been interpreted that the rotor is comprised of rotor segments.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “at least any one of a shape and a position of each of the magnetic slits is different between at least two magnetic poles in the rotor” fails to further limit the invention. The plurality of poles cannot exist in the same position otherwise they would not be distinct features, therefore the slits having “at least any one of a shape and a position of each of the magnetic slits is different” is inherent as the poles already are in different positions on the rotor and thus the slits would also have different positions on the rotor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (JP 2004104962 A, hereinafter referred to as Hirano. All citations made in reference to attached machine translation.) in view of Togashi (JP 11-206046 A. All citations made in reference to attached machine translation.).

Regarding Claim 1, Hirano teaches a permanent magnet rotating electric machine (pg. 6 line 10 teaches “a permanent magnet type reluctance type rotary electric machine”), comprising: 

    PNG
    media_image1.png
    31
    965
    media_image1.png
    Greyscale

a stator (13) including a stator core (14) and coils (16); 
a rotor (10), which is arranged so as to be opposed to the stator, and is rotatable, (pg. 6 lines 20-22 teaches “stator 13 is configured such that a stator winding 16 is housed in a slot 15 of a stator core 14” and “the rotor 10 is disposed inside the stator 13”; Fig. 2 exhibits rotor 10 within stator 13)

    PNG
    media_image2.png
    82
    947
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    715
    654
    media_image3.png
    Greyscale

wherein the rotor (10) includes: 
a rotor core (2); 
a plurality of magnets (4) embedded in the rotor core (2);
and magnetic slits (11), each being formed in a core region of the rotor core (2), which is a region located between the magnets for forming one magnetic pole of the plurality of magnets and the gap, the magnetic slits being regions having a lower magnetic permeability than a magnetic permeability of the core region (pg. 6 line 14-15 teaches “a plurality of hollow portions 11 are formed in a rotor core 2”, lines 24-25 teaches “the rotor 10 is formed with a portion...through which magnetic flux easily passes”, lines 33-34 teaches “magnetic flux from the stator windings 16 is prevented from passing through the permanent magnet 4 by the plurality of cavities 11”; Fig. 1 exhibits hollow portions 11 between permanent magnets 4 and the gap).

    PNG
    media_image4.png
    360
    966
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    610
    media_image5.png
    Greyscale

	Hirano fails to teach a gap being a micro-gap and wherein a ratio of a length of an outer periphery side of the rotor to a total length of all magnet magnetic flux generation sides of the magnets for forming a portion of the core region, which is located between the same direction side as a direction of a force in a circumferential direction of the rotor and the magnetic slit, the force being applied to the rotor, is smaller than a ratio of the length of the outer periphery side of the rotor to a total length of all magnet magnetic flux generation sides of the magnets for forming a portion of the core region, which is located between a side opposite to the direction of the force and the magnetic slit.
6a, 6b) being a micro gap (pg. 7 lines 24-26 teaches “the gap 6a may be 0.25mm, and the width of gap 6b may be up to 0.7mm”, these lengths correspond to 250 microns up to 700 microns which correspond to micro lengths.), and 
	wherein a ratio of a length of an outer periphery side of the rotor to a total length of all magnet magnetic flux generation sides of the magnets (52) for forming a portion of the core region, which is located between the same direction side as a direction of a force in a circumferential direction of the rotor and the magnetic slit, the force being applied to the rotor, is smaller than a ratio of the length of the outer periphery side of the rotor to a total length of all magnet magnetic flux generation sides of the magnets (53) for forming a portion of the core region, which is located between a side opposite to the direction of the force and the magnetic slit (pg. 6 line 51 – pg. 7 line 4 teaches “One of the pair of permanent magnets 52, 53 is longer than the other permanent magnet 53” and “the side where the permanent magnets 52 are arranged, that is, the rotation direction”; Fig. 9 exhibits permanent magnet 52 longer than permanent magnet 53 with a clockwise rotation direction established in other figures).

    PNG
    media_image6.png
    199
    803
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    558
    506
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Hirano with non-uniform magnet lengths as well as a micro-gap between the rotor and the stator, as taught by Togashi.
	Doing so would result in an increase in the combined magnetic torque and reluctance torque generated by the motor. (Togashi pg. 7 lines 9-13)

    PNG
    media_image8.png
    95
    790
    media_image8.png
    Greyscale


	Regarding Claim 2, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above), and Hirano further teaches
wherein each of the magnetic slits (11) has an end closer to an outer periphery of the rotor (10) and an end closer to a rotation axis center of the rotor, 
11), which is closer to the outer periphery of the rotor than another one of the ends, is positioned in the portion of the core region, which is located between the same direction side as the direction of the force in the circumferential direction and a magnetic pole center of the one magnetic pole, the force being applied to the rotor through the energization of the coils (Fig. 1 exhibits the hollow portions 11, with one end closer to the outer periphery. This area corresponds to the same direction side due to the symmetry of the figure.), and

    PNG
    media_image9.png
    440
    610
    media_image9.png
    Greyscale

wherein the another one of the ends of each of the magnetic slits (11), which is closer to the rotation axis center of the rotor than the one end, is positioned on the magnetic pole center or in the portion of the core region, which is located between the side opposite to the direction of the force in the circumferential direction and the magnetic pole center, the force being applied to the rotor through the energization of the coils (Fig. 1 exhibits the another end of the hollow portion 11 on the annotated pole center).

    PNG
    media_image10.png
    493
    604
    media_image10.png
    Greyscale


Regarding Claim 4, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above), and Hirano further teaches
wherein the magnets (4) for forming the one magnetic pole are arranged in a V-shape pattern (Fig. 1 exhibits the permanent magnets 4 in a V-shaped pattern).

    PNG
    media_image11.png
    464
    622
    media_image11.png
    Greyscale


Regarding Claim 8, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 4 (see claim 4 above), and Togashi further teaches
52) for forming the one magnetic pole, which is located on the same direction side as the direction of the force, and an outer periphery of the core region, is different from a thickness of an outer bridge located between another end of the magnet (53), which is located on the side opposite to the direction of the force, and the outer periphery of the core region (Fig. 9 exhibits permanent magnets 52 and 53 as well as bridges between magnets and edge having different thicknesses).

    PNG
    media_image12.png
    558
    506
    media_image12.png
    Greyscale


Regarding Claim 12, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above), and Hirano further teaches wherein at least any one of a shape and a position of each of the magnetic slits (11) is different between at least two magnetic poles in the rotor (10) (Fig. 2 exhibits different shape and position of hollow portions 11 on different magnetic poles).

    PNG
    media_image13.png
    715
    639
    media_image13.png
    Greyscale


Regarding Claim 13, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above), Hirano further teaches wherein an area of the portion of the core region, which is located between the same direction side as the direction of the force in the circumferential direction and the magnetic slit (23a, 23b), the force being applied to the rotor by energization of the coils, is smaller than an area of 8Docket No. 528114USPreliminary Amendmentthe portion (24a, 24b) of the core region, which is located between the side opposite to the direction of the force and the magnetic slit (23a, 23b) (Hirano pg. 11 line 30-31 teaches “a substantially triangular hollow portion 23a is formed in the rotor core 2 so as to be close to one of the pair of permanent magnets 4” Fig. 28 exhibits areas around cavities 23a and 23b being smaller than portions 24a and 24b).

    PNG
    media_image14.png
    751
    636
    media_image14.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Togashi as applied to claims 1, 2, 4, 8, 12, and 13 above, and further in view of Takenaka et al. (JP 3739890 B2, hereinafter referred to as Takenaka. All citations made in reference to attached machine translation.).
Regarding Claim 3, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above),
 wherein each of the magnetic slits (11) has an outer periphery side end point and an end closer to a rotation axis center of the rotor,
wherein the outer periphery side end point is positioned in the portion of the core region, which is located between the same direction side as the direction of the force in the circumferential direction and a magnetic pole center of the one magnetic pole, the force being applied to the rotor by energization of the coils (Fig. 1 exhibits end point of 11 on the outer peripheral side of rotor 10. This area corresponds to the same direction side due to the symmetry of the figure.), and 

    PNG
    media_image9.png
    440
    610
    media_image9.png
    Greyscale

wherein the end closer to the rotation axis center of the rotor is positioned on the magnetic pole center or in the portion of the core region, which is located between the side opposite to the direction of the force in the circumferential direction and the magnetic pole center, the force being applied to the rotor by the energization of the coils (Fig. 1 exhibits the another end of the hollow portion 11 on the annotated pole center).

    PNG
    media_image10.png
    493
    604
    media_image10.png
    Greyscale

	Hirano in view of Togashi fails to teach an outer periphery side end point being in contact with the gap.
7) has an outer periphery side end point being in contact with the gap (pg. 5 lines 29-30 teach “the opening of the slit 7 is provided only on the gap side existing between the stator and the rotor”; Fig. 6 exhibits rotor slits 7 connecting to the air gap).

    PNG
    media_image15.png
    57
    962
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    462
    567
    media_image16.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow portions as taught by Hirano in view of Tagoshi to connect to the air gap on the outer periphery of the rotor, as taught by Takenaka.
	Doing so would result in an increased flux saturation of the stator teeth (Takenaka pg. 6 lines 32-33).

    PNG
    media_image17.png
    95
    980
    media_image17.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Togashi as applied to claims 1, 2, 4, 8, 12, and 13 above, and further in view of .
	Regarding Claim 10, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above).
	Hirano in view of Togashi fails to teach a structure in which a ratio of the number of the magnetic poles of the rotor and the number of slots of the stator is 2:3.
	However, Nakahara teaches a structure in which a ratio of the number of the magnetic poles of the rotor (2) and the number of slots (6) of the stator (4) is 2:3 (pg. 4 lines 35-36 teach “the number of magnetic poles 4 and the number of slots 6 is shown”: Fig. 1 exhibits 4 magnetic poles and 6 stator slots corresponding to a ratio of 2:3).

    PNG
    media_image18.png
    51
    979
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    414
    372
    media_image19.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator taught by Hirano in view 
	Using known ratios of magnet poles to stator slots is a common technique in the art to reduce eddy current loss and flux leakage between the rotor and stator (Nakahara pg. 4 lines 31-36).

    PNG
    media_image20.png
    167
    979
    media_image20.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Togashi as applied to claims 1, 2, 4, 8, 12, and 13 above, and further in view of Schwarzer et al. (DE 102012205191 A1, hereinafter referred to as Schwarzer. All citations made in reference to attached machine translation.).
	Regarding Claim 11, Hirano in view of Togashi teaches the permanent magnet rotating electric machine according to claim 1 (see claim 1 above).
	Hirano in view of Togashi fails to teach wherein the rotor comprises a plurality of the rotors, wherein the plurality of rotors are arranged in a rotation axis direction so that rotation axes of the plurality of rotors are matched with each other, and wherein the magnetic slits of the plurality of rotors are different for each of the rotors in at least one of shape and position when viewed along the rotation axis direction.
	However, Schwarzer teaches wherein the rotor (10) comprises a plurality of the rotors, 


    PNG
    media_image21.png
    358
    357
    media_image21.png
    Greyscale

wherein the magnetic slits of the plurality of rotors are different for each of the rotors in at least one of shape and position when viewed along the rotation axis direction (Fig. 1a and 1b exhibits exemplary rotor segment schemes which result in a different position of magnetic poles when viewed along the axial direction).

    PNG
    media_image22.png
    399
    371
    media_image22.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor as claimed by Hirano in view of Togashi to align the rotor into segments with a rotational offset between the axial segments as taught by Schwarzer. This would result in the claimed different position of the magnetic slits as taught by Hirano in view of Togashi when viewed in the axial direction.
Doing so would have the predictable result of reducing magnetic flux leakage (Schwarzer ¶ [0004] line 40-43).

    PNG
    media_image23.png
    177
    1016
    media_image23.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakano et al. (US 20140191628 A1) teaches rotor magnetic poles with holes closer to the pole magnets than a bridge between the magnets.
Takahata et al. (US 20170117762 A1) teaches rotor magnets in a V-shape with magnetic slits and a pole to stator slot ratio of 2:3.
Masahiro (JP 3630332 B2) teaches rotor pole magnets with different lengths of flux generating sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834